Title: To George Washington from Benedict Calvert, 25 August 1773
From: Calvert, Benedict
To: Washington, George



Dear Sir
Mount Airy [Md.] Augst 25th 1773

I Received yours by Major Jennifer at Annapolis and have given Orders to my Deputy to look out for such a person as you want. He tells me that Tradesmen well recommended sell very high. I have desired him to buy none but such. I was in hopes to have had the pleasure of attending the Governor to Mount Vernon, but some business at my Office on the Eastern Shore obliges me to set off on Sunday. I expect to be back the last of next Week. If you have any commands there shall be glad to execute them.
I am very much obliged to you for the Wheat you was so kind as to spare me I wish mine in return had been better. Everybody

here joyn in their respectfull Compliments Nelly who goes with the Governor will deliver hers in person. I am Dear Sir Your Most Obedt Servt

Benedt Calvert

